DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-8, 10, 12-13, 15-19, 21, 23-24, 26-30 and 32 are pending.
Claims 3, 9, 11, 14, 20, 22, 25, 31 and 33 are cancelled.


Response to Amendment
The amendment, filed 29 September 2022, is fully responsive.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ASHDOWN et al. (US 2019/0246478 A1), hereinafter ‘Ashdown’, in view of CHANG et al. (CN 111108969 A), hereinafter ‘Chang’, further in view of VANDECRUYS (US 2018/0206422 A1), hereinafter ‘Vandecruys’.

Regarding claim 1, Ashdown teaches:
A method for controlling an environmental system, comprising: (Ashdown: [0004] “A method performed by a daylight harvesting lighting modelling system of transferring element attributes of a plurality of exterior environment elements through a transition surface with diffusion properties to their corresponding interior elements”; [0005] “A predictive daylight harvesting system …”) [The predictive daylight harvesting system reads on “an environmental system”.] (Ashdown: [0119] “In an embodiment, the building controller 45 or greenhouse controller 145 is a standalone hardware device, advantageously manufactured to the standards of standalone industrial computers to ensure continuous and reliable operation.  It can however be implemented as a module of a larger building automation system.”) (Ashdown: [0304], figure 11 “FIG. 11 is a schematic diagram depicting an example computing system 1100.  Computing system 1100 is a non-limiting example of a control system or controller that forms part of a predictive daylight harvesting system.  Computing system 1100 can perform the methods and processes, or portions thereof described herein.  Computing system 1100 is shown in simplified form.  Computing system 1100 may take the form of one or more personal computers, server computers, mobile computing devices, electronic controller devices, and/or other computing devices.”; [0306] “Logic subsystem 1110 may include one or more physical logic devices configured to execute instructions.  For example, the logic subsystem may be configured to execute instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs.  Such instructions may be implemented to perform a task, implement a data type, transform the state of one or more components, achieve a technical effect, or otherwise arrive at a desired result.”; [0308] “Storage subsystem 1112 includes one or more physical, non-transitory memory devices configured to hold instructions executable by the logic subsystem in non-transitory form, to implement the methods and processes described herein.”) 
defining a lighting power reference signal of a lighting power, a carbon dioxide concentration reference signal of a carbon dioxide concentration, and a temperature reference signal of a temperature tailored for a specific crop in a greenhouse; (Ashdown: [0051] “As a non-limiting example, the present invention provides a predictive daylight harvesting system for buildings which can be implemented as a method comprising the steps of: a) inputting data values regarding a plurality of variable building design parameters; b) calculating the effects on a building's environmental characteristics based on the data values regarding a plurality of building design parameters; c) changing at least one of the data values regarding variable building design parameters; d) recalculating the effects on a building's environmental characteristics based on the data values regarding a plurality of building design parameters.”; [0056] “The variable greenhouse design parameters would include one or more daylight photosensor locations, luminaire locations and illumination levels, temperature sensor locations and temperatures, humidity sensor locations and humidity levels, soil moisture levels, carbon dioxide and oxygen gas concentrations, plant phytometrics, wind speed and direction, glazing transmittance characteristics, and thermal emissivity and thermal mass of objects and surfaces in a building's interior environment for the purpose of determining radiative heat transfer within the building environment due to solar insolation.”; [0058] “… b) calculates the effects of variable building design parameters on building environment characteristics, such as light, heat, and humidity balance and on energy management; and c) outputs building design parameter setting command signals, in order to maximize energy savings while maintaining selected minimal occupant, including plant or animal, requirements for the building environment characteristics respectively.”) [Designating greenhouse design parameters and the measurements from the sensors representing the effects of the design parameters to the interior environment characteristics reads on “defining … reference signal”. The luminaire locations and measurement of illumination levels reads on “a lighting power reference signal of a lighting power”, the measurement of carbon dioxide and oxygen gas concentration reads on “a carbon dioxide concentration reference signal of a carbon dioxide concentration”, and the temperature sensor locations and the measurement of temperatures reads on “a temperature reference signal of a temperature”. For selected plant requirements reads on “tailored for a specific crop”.]
receiving renewable resource information related to the greenhouse; (Ashdown: [0059] “The controller may also read input data from and output command signals and data to: a) variable power generation systems, including wind turbines, solar panels, tidal power generators, run-of-river power generators, geothermal power generators, electrical batteries, compressed air and molten salt storage systems, biomass power generators, and other off-grid power sources; b) local heat sources, including geothermal and biomass fermenters; c) water recycling and reclamation systems, including rainfall collectors and cisterns, snowmelt, and atmospheric water generators; and d) air pollution control systems, including air filters and scrubbers.”; [0084] “Related to solar insolation management is the design and operation of solar energy storage systems for high performance ‘green’ buildings, wherein thermal energy is accumulated by means of solar collectors and stored in insulated tanks or geothermal systems for later use in space heating.  Similarly, electrical energy may be accumulated by means of solar photovoltaic panels or wind power plants and stored in batteries for later use in operating electric lighting.  The decision of whether to store the thermal and/or electrical energy or use it immediately is dependent in part on daylight harvesting through the operation of motorized blinds and other active shading devices that affect solar insolation of interior surfaces.”; [0085] “The operation of such systems may therefore benefit from weather data and other information that is shared by the daylight harvesting system.  More generally, the design and operation of a daylight harvesting system is advantageously considered a component of an overall building automation system that is responsible for energy usage and conservation.”) [Reading input data from wind turbines, solar panel, weather data, etc. read on “receiving renewable resource information”.]
receiving dynamic weather information of an environment external to the greenhouse; (Ashdown: [0058] “As yet another non-limiting example, the predictive daylight harvesting system can be implemented as an apparatus having a controller that: a) reads input data from a variety of sensors and information feeds, the sensors and feeds to include at least a plurality of sensors and information feeds from among the class of sensors and information feeds that includes daylight photosensors, temperature sensors, occupancy sensors, humidity sensors, soil moisture sensors, gas concentration sensors, anemometers, timers, personal lighting controls, utility smart power meters, weather report feeds, HVAC and energy storage controllers; b) calculates the effects of variable building design parameters on building environment characteristics, such as light, heat, and humidity balance and on energy management …”; [0115] “Real-time weather report feeds 35 or 140 are widely available including on the Internet.  These feeds can be connected to the building controller 45 or greenhouse controller 145 via a suitable electrical or wireless connection.”) [Receiving the real-time weather report feeds reads on “receiving dynamic weather information …”.]
integrating the lighting power reference signal, the carbon dioxide concentration reference signal, the temperature reference signal, the renewable resource information, and the dynamic weather information into a network controller device; (Ashdown: [0103], figure 1B “Referring to FIG. 1B, the inputs include daylight photosensors 100, temperature sensors 105, timers 110, humidity sensors 115, and optional wind speed and direction sensors 120, soil moisture sensors 125, carbon dioxide and/or oxygen sensors 130, utility smart power meters 135, and weather report feeds 140.”; [0255], figure 5B “FIG. 5B shows the process of reading the input devices in more detail for greenhouse controller 145, namely reading the daylight photosensors 100 (Step 535), reading the temperature sensors 105 (Step 540), reading the timers 110 (Step 545), reading the humidity sensors 115 (Step 550), reading the wind speed and direction sensors 120 (Step 555), reading the soil moisture sensors 125 (Step 560), reading the carbon dioxide and/or oxygen gas sensors 130 (Step 565), reading the utility smart power meter 135 (Step 570), and reading the current weather report feed 140 (Step 575).  Of course, the sequence shown in FIG. 5B is for illustration purposes only, and so is arbitrary.”) [The greenhouse controller reads on “a network controller device”, and the greenhouse controller bringing together all of the inputs to determine outputs, as illustrated in figures 1B and 5B, reads on “integrating … into a network controller device”.]
determining, via the network controller device, an optimization control scheme for the specific crop that satisfies the lighting power reference signal, the carbon dioxide concentration signal, and the temperature reference signal while taking into account the renewable resource information and the dynamic weather information; (Ashdown: [0058] “As yet another non-limiting example, the predictive daylight harvesting system can be implemented as an apparatus having a controller that: a) reads input data from a variety of sensors and information feeds, the sensors and feeds to include at least a plurality of sensors and information feeds from among the class of sensors and information feeds that includes daylight photosensors, temperature sensors, occupancy sensors, humidity sensors, soil moisture sensors, gas concentration sensors, anemometers, timers, personal lighting controls, utility smart power meters, weather report feeds, HVAC and energy storage controllers; b) calculates the effects of variable building design parameters on building environment characteristics, such as light, heat, and humidity balance and on energy management; and c) outputs building design parameter setting command signals, in order to maximize energy savings while maintaining selected minimal occupant, including plant or animal, requirements for the building environment characteristics respectively.  The controller would read input data from a variety of sensors and information feeds, including but not limited to daylight photosensors, temperature sensors, occupancy sensors, humidity sensors, soil moisture sensors, gas concentration sensors, anemometers, timers, personal lighting controls, utility power meters, weather report feeds, and other energy management systems, including HVAC and energy storage controllers.  The controller would receive and process information about light fixtures and light sources (luminaires) located in a building's interior environment, including photometric and electrical properties of the luminaires.”; [0081] “Yet further energy savings can be realized through the use of transparent or semi-transparent solar panels, particularly those which absorb and convert to electricity ultraviolet and/or infrared radiation while remaining substantially transparent to visible light.  The performance of such panels when used for building glazing thereby becomes integral to the performance of the daylight harvesting system.”; [0270] “With the ability to train the building controller 45 or greenhouse controller 145 offline prior to deployment using a virtual representation of the environment, it becomes possible to design a daylight harvesting system with predictable energy savings performance.”) [Varying the design parameter variations to determine the effects of the design parameters and determining/outputting design parameters that maximize energy savings while maintaining selected plant requirements reads on “determining … an optimization control scheme for the specific crop …”, and determining/outputting design parameters based on the inputs including the input from energy sources or daylight harvesting, such as solar panel based energy storage, and weather report feeds reads on “taking into account the renewable resource information and the dynamic weather information”.]
dynamically regulating, via the network controller device, the lighting power, the carbon dioxide concentration, and the temperature in the greenhouse according to the optimization control scheme. (Ashdown: [0053] “The parameters may be used to control any building environmental system including lighting, heating, humidity or all of them together.  This enables the selection of building design parameter settings to maximize energy savings while maintaining selected minimal occupant, including plant or animal, requirements, for example, for heating, lighting, and/or humidity.  Daylight harvesting is well suited to lighting control and to a lesser extent heating control, but the system is not limited to that prime example of a use for the system.”; [0058] “… c) outputs building design parameter setting command signals, in order to maximize energy savings while maintaining selected minimal occupant, including plant or animal, requirements for the building environment characteristics respectively.”; [0066] “In a preferred mode of operation, the controller would continually read data from the external input and communication devices, calculate the optimal settings for the luminaires, fenestration, and other environmental control devices, and control those devices to achieve maximal annual energy savings while providing an interior luminous and thermal environment that is consistent with predefined goals and occupant preferences or plant or animal requirements.”) [Continually calculating the optimal settings for the environmental control devices and accordingly, controlling the environmental control devices reads on “dynamically regulating …”. Also see figure 1B and 7B that illustrate inputs and outputs, and output settings of the greenhouse controller.]

Ashdown does not explicitly teach: wherein the renewable resource information comprises water load information for the greenhouse from a water reservoir ; and dynamically controlling the water reservoir between a discharging mode and a charging mode based on time and an electric power load of the environmental system, wherein the carbon dioxide concentration is dynamically regulated according to different phases of growth of the specific crop.
Chang teaches:
wherein the renewable resource information comprises water load information for the greenhouse from a water reservoir ; and (Chang: Page 9 Item 2 “The polymorphic energy storage optimization control method for the facility agricultural greenhouse, which is based on the facility agricultural greenhouse of claim 1, is characterized by comprising the following steps: establishing a comprehensive electric heating operation cost function of the facility agricultural greenhouse; and solving the comprehensive electric heating operation cost function by adopting a particle swarm algorithm based on the constraint condition in the facility agricultural greenhouse, and optimally controlling the power generation power of the photovoltaic panel, the electric power of the water storage energy storage device, the thermal power of the air source heat pump and the thermal power of the phase change heat storage energy storage device, so that the comprehensive electric heating operation cost in the facility agricultural greenhouse is minimum.”)
dynamically controlling the water reservoir between a discharging mode and a charging mode based on time and an electric power load of the environmental system. (Chang: Page 8 third paragraph from the bottom “Fig. 6 is a water storage capacity curve for an impounded water energy storage device. At 08:00, a valve of the reservoir is opened, and water flows out by potential energy to irrigate crops. And after 11:00 hours, the photovoltaic output is greater than the electric load requirement of the facility agricultural greenhouse, redundant photovoltaic electric energy is used for controlling the water storage pump to fill the water storage tank, and crops are discharged and irrigated at 08:00 hours on the second day.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ashdown and Chang before them, to modify local energy sources of the greenhouse to incorporate the water storage energy storage device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve economically operating the micro-energy network in the greenhouse (Chang: Page 3 middle paragraph “However, the research on agricultural loads is less, the existing rural multi-energy flow micro-energy network architecture using methane as a gas source is provided by taking the agricultural loads as research objects, a rural micro-energy network optimization scheduling model is established, and the economic operation of the rural micro-energy network is finally realized. The method aims at the problems that the current facility agricultural load is rapidly increased, and an effective scheduling control method is lacked to realize the local consumption of the photovoltaic electric energy.”; Abstract “The embodiment of the invention provides a facility agricultural greenhouse and a polymorphic energy storage optimization control method, which comprises the steps of constructing a facility agricultural greenhouse structure, establishing power consumption models of each power supply device and each heat supply device in the greenhouse structure, and constructing a coordination optimization model considering photovoltaic output characteristics, time-of-use electricity price, facility agricultural production energy consumption and energy storage characteristics by taking the lowest comprehensive electric heating operation cost of the facility agricultural greenhouse as an optimization target. The example results show that the phase change heat storage energy storage device and the water storage energy storage device realize the maximum local consumption of redundant photovoltaic, reduce the influence of photovoltaic delivery on the stability of a power distribution network, and prove the rationality of the scheduling control model.”)

Ashdown and Chang do not explicitly teach: wherein the carbon dioxide concentration is dynamically regulated according to different phases of growth of the specific crop.
Vandecruys teaches:
wherein the carbon dioxide concentration is dynamically regulated according to different phases of growth of the specific crop. (Vandecruys: [0105] “a carbon dioxide concentration controller configured for adapting the carbon dioxide concentration during plant growth based on the needs of the plants at the different stages of plant growth”) [The carbon dioxide concentration controller being configured to adapt reads on “is dynamically regulated”, and based on the needs of the plants at the different stages of plant growth reads on “accordingly to different phases of growth of the specific crop”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ashdown, Chang and Vandecruys before them, to modify the settings for the environmental control devices to incorporate considering the stages of the crop growth and determine the amount of carbon dioxide to supply based on the stages of the crop growth.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the growth of the crop by considering the carbon dioxide needs of the crop at different stages of the crop growth (Vandecruys: [0105] “a carbon dioxide concentration controller configured for adapting the carbon dioxide concentration during plant growth based on the needs of the plants at the different stages of plant growth”).

Regarding claim 2, Ashdown, Chang and Vandecruys teach all the features of claim 1.
Ashdown further teaches:
wherein the optimization control scheme is a control scheme that satisfies the defined lighting power reference signal, the defined carbon dioxide concentration reference signal, and the defined temperature reference signal. (Ashdown: [0053] The parameters may be used to control any building environmental system including lighting, heating, humidity or all of them together.  This enables the selection of building design parameter settings to maximize energy savings while maintaining selected minimal occupant, including plant or animal, requirements, for example, for heating, lighting, and/or humidity.  Daylight harvesting is well suited to lighting control and to a lesser extent heating control, but the system is not limited to that prime example of a use for the system.”; [0058] “… c) outputs building design parameter setting command signals, in order to maximize energy savings while maintaining selected minimal occupant, including plant or animal, requirements for the building environment characteristics respectively.”; [0066] “In a preferred mode of operation, the controller would continually read data from the external input and communication devices, calculate the optimal settings for the luminaires, fenestration, and other environmental control devices, and control those devices to achieve maximal annual energy savings while providing an interior luminous and thermal environment that is consistent with predefined goals and occupant preferences or plant or animal requirements.”; [0262], figure 7B “FIG. 7B shows the output process of the greenhouse controller 145, which consists of setting the supplemental lighting dimmers and switches in Step 715, setting the automated fenestration device states in Step 720, setting the humidity control device states in Step 725, setting the CO2 distribution device states in Step 730, and setting the HVAC device states in Step 735.”) [Optimal settings consistent with plant requirements reads on “a control scheme that satisfies the defined …”.]

Regarding claim 12:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 13, Ashdown, Chang and Vandecruys teach all the features of claim 12.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 23:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 24, Ashdown, Chang and Vandecruys teach all the features of claim 23.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.


Claims 4-6, 15-17 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown, in view of Vandecruys, in view of Chang, further in view of Chen et al. (Wei-Han Chen and Fengqi You, Efficient Greenhouse Temperature Control with Data-Driven Robust Model Predictive, pages 1986-1991, 2020 American Control Conference Denver, CO, USA, July 1-3, 2020, Date Added to IEEE Xplore: 27 July 2020, DOI: 10.23919/ACC45564.2020.9147701), hereinafter ‘Chen’.

Regarding claim 4, Ashdown, Chang and Vandecruys teach all the features of claim 1.
Ashdown further teaches:
wherein the determining of the optimization control scheme comprises implementing a grey box … predictive model. (Ashdown: Abstract “In an example, an expected sky condition is calculated for a geographic location, a time of day, and a date based on a mathematical model.  A predicted distribution of direct and interreflected solar radiation within the environment is calculated based on the expected sky condition.”; [0063] “Similarly, an optimal greenhouse control system would include a fuzzy-logic inference engine that learns weather patterns and optimal plant and animal growth and health parameters, and the controller would maintain a mathematical model of sky conditions, historical weather data, and a database of weather patterns and plant short-term and long-term environmental requirements, continually reads data from external input and communication devices, calculates the optimal settings for luminaires and fenestration devices, and controls luminaires, fenestration devices, humidity control devices, and supplemental carbon dioxide distribution devices to achieve maximal energy savings while providing an interior luminous and thermal environment that is consistent with predefined goals and plant requirements.”) [The combination of fuzzy-logic inference engine and mathematical model reads on “a grey box … predictive model”.]

Ashdown, Chang and Vandecruys do not explicitly teach: wherein the determining of the optimization control scheme comprises implementing a grey box resistance-capacitance (RC) predictive model.
Chen teaches:
wherein the determining of the optimization control scheme comprises implementing a grey box resistance-capacitance (RC) predictive model. (Chen: Abstract “Appropriate greenhouse temperature should be maintained to ensure crop production while minimizing energy consumption. Even though weather forecasts could provide a certain amount of information to improve control performance, it is not perfect and forecast error may cause the temperature to deviate from the acceptable range. To inherent uncertainty in weather that affects control accuracy, this paper develops a data-driven robust model predictive control (DDRMPC) approach for greenhouse temperature control. The dynamic model is obtained from thermal resistance-capacitance modeling derived by the Building Resistance-Capacitance Modeling (BRCM) toolbox. Uncertainty sets of ambient temperature and solar radiation are captured by support vector clustering technique, and they are further tuned for better quality by training-calibration procedure.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ashdown, Chang, Vandecruys and Chen before them, to modify the daylight harvesting lighting modelling system to incorporate the building/greenhouse resistance-capacitance modeling.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reducing building/greenhouse modeling complexity and effort without losing accuracy (Chen: Abstract “A case study shows that the DDRMPC has better control performance compared to rule based control, certainty equivalent MPC, and robust MPC. DDRMPC approach ends up with 12% less total energy consumption than rule-based control strategy.”; Page 1987 second full paragraph “The Building Resistance-Capacitance Modeling (BRCM) MATLAB toolbox [28] uses first-principles models to derive building models which are specially designed for MPC. Although there are several other programs that provide building simulation (e.g. EnergyPlus, TRNSYS), most of them provide highly nonlinear models and their complexities are more than what is needed for MPC. In fact, BRCM toolbox shows that its simplified building model results in acceptable prediction difference from measurement or EnergyPlus model, which is about 0.5-1 ℃ after several days of prediction. Therefore, utilizing BRCM toolbox to develop building model could significantly reduce the modeling effort without losing significant accuracy.”).

Regarding claim 5, Ashdown, Chang, Vandecruys and Chen teach all the features of claims 1 and 4.
Ashdown further teaches:
wherein the grey box RC predictive model comprises models of41 characteristics of the greenhouse. (Ashdown: [0004] A method performed by a daylight harvesting lighting modelling system of transferring element attributes of a plurality of exterior environment elements through a transition surface with diffusion properties to their corresponding interior elements, the method comprising: assigning diffusion characteristics of the transition surface based on the diffusion properties of the transition surface material; assigning a unique identifier to each element in the virtual representation of the exterior and interior environments; selecting a first set of directions in the half-space defined by the transition surface, the diffusion characteristics of the transition surface, and the exterior environment; selecting a second set of directions in the half-space defined by the transition surface, the diffusion characteristics of the transition surface, and the interior environment; choosing a position on the transition surface for each exterior direction; selecting a first direction from the first set of directions; tracing a ray from the position on the transition surface in the first direction to the closest exterior environment element; assigning the exterior environment element identifier to the ray; selecting a second direction from the second set of directions; tracing a ray from the position on the transition surface in the second direction to the closest interior environment element; assigning the exterior environment element identifier as an attribute to the interior environment element; and indirectly determining an element attribute transferred from an exterior environment element to a corresponding interior environment element by way of the unique identifier of the exterior environment element.”; [0061] “Similarly, a greenhouse control system would be enhanced by having the controller maintain and access virtual representations of a greenhouse's exterior and interior environments, including the geometry and material properties of objects that may significantly influence the distribution of daylight and artificial (for example, electrically-generated) luminous flux within the environments, such as luminaires located in the interior environment, including their photometric and electrical properties, daylight photosensors, and humidity sensors located in the interior and optionally exterior environments, soil moisture and gas concentration sensors located in the interior environment, and wind speed and direction sensors located in the exterior environment.  These virtual representations of building exterior and interior environments would be accessed by the controller to perform calculations on the effects of solar insolation on greenhouse heat balance and energy management.  Specifically, virtual representations of thermal emissivity and heat capacity (thermal mass) of objects and surfaces in a greenhouse's interior environment, would accessed by the controller for the purpose of determining radiative and conductive heat transfer within the environment due to solar insolation.  Additionally, virtual representations of plant growth and health, including the plants' photosynthetic and photomorphogenetic processes, temperature, humidity and other environmental requirements, would be accessed by the controller for the purpose of calculating optimal output settings for greenhouse design parameter setting command signals in order to maximize energy savings while maintaining selected minimal plant requirements for heating and lighting.”) [The modelling system of transferring element attributes of the building or the greenhouse reads on “models of characteristics of the greenhouse”.]

Regarding claim 6, Ashdown, Chang, Vandecruys and Chen teach all the features of claims 1 and 4-5.
Ashdown further teaches:
wherein the characteristics of the greenhouse correspond to area, … wall material, … shape, schematic drawing, air ventilation, and type of crops. (Ashdown: Abstract “In an example, an expected sky condition is calculated for a geographic location, a time of day, and a date based on a mathematical model.”; [0005] “A predictive daylight harvesting system, comprising a controller that: … calculates effects of variable building design parameters on a building's environmental characteristics; determines the diffusion properties of the transition surface material between the exterior and interior environments; outputs controller command signals in order to maximize an optimal light distribution while maintaining selected occupant requirements for the building's environmental characteristics; and includes virtual representations of the building's exterior and interior environments, including geometry and material properties of objects that influence the distribution of daylight, diffused light, and artificial luminous flux within the exterior and interior environments …”; [0082] “Daylight harvesting is also related to solar insolation management in that the infrared solar irradiation entering interior spaces is absorbed by the floors, walls and furniture as thermal energy. This influences the building heat and humidity balance that must be considered in the design and operation of heating, ventilation and air conditioning (HVAC) systems.  For example, the energy savings provided by electric light dimming may need to be balanced against the increased costs of HVAC system operation needed to maintain building occupant's comfort and productivity or plant growth and health.  The use of temperature sensors and humidity sensors are therefore also considered integral to a daylight harvesting system.”; [0017], figure 8 “FIG. 8 shows a schematic representation of a predictive daylighting harvesting system.”; [0056] “The variable greenhouse design parameters would include one or more daylight photosensor locations, luminaire locations and illumination levels, temperature sensor locations and temperatures, humidity sensor locations and humidity levels, soil moisture levels, carbon dioxide and oxygen gas concentrations, plant phytometrics, wind speed and direction, glazing transmittance characteristics, and thermal emissivity and thermal mass of objects and surfaces in a building's interior environment for the purpose of determining radiative heat transfer within the building environment due to solar insolation.”; [0253] “Greenhouse lighting will not typically need to be dimmed during the day, as its primary purpose is to provide supplemental lighting necessary for plant growth and health.  It is however necessary for the greenhouse controller 145 to record the daylight measured by photosensors 100 at regular intervals and calculate the Daily Light Integral.  If the value of this metric is less than that required for the specific plant, then supplemental lighting may be used to meet the plant's daily requirements.”) [The geographic location of the greenhouse reads on “area”. The transition surface material reads on “wall material”, and the geometry of objects that influence the diffusion properties of the transition surface reads on “shape”. The schematic representation of the system, as illustrated in figure 8, reads on “schematic drawing”. The required operation of heating, ventilation and air conditioning reads on “air ventilation”. The plant phytometrics for the specific plant reads on “type of crops”.]

Ashdown, Chang and Vandecruys do not explicitly teach: wherein the characteristics of the greenhouse correspond to area, volume, wall material, wall area, …
Chen further teaches: 
wherein the characteristics of the greenhouse correspond to area, volume, wall material, wall area, … (Chen: page 1987 first full paragraph “Models can be categorized in two groups: first-principles models and black box models. The former ones are derived according to physical equations which require building geometry (e.g. room sizes, wall thickness), building construction (e.g. wall materials), and systems data (e.g. location).”; page 1989 section IV.A first paragraph “In this work, a greenhouse located at Brooklyn, NY, USA is simulated for closed-loop temperature control under different control strategies. The dimension of the greenhouse is 40 m × 13 m × 4 m. The material for roof and walls is 10 mm twin-wall polycarbonate which provides good insulation against heat. The floor is made of concrete. The disturbances considered are solar radiation, ambient temperature, and ground temperature. To control the room temperature, HVAC system is implemented. Historical weather forecast data and historical weather measurement data from January 2018 to June 2018 are collected from Meteogram Generator [46]. Historical solar radiation forecast data are hard to access. Therefore, the simple prediction model shown in (4)(5) is adopted to estimate solar radiation from cloud coverage.”) [The building geometry with dimensions reads on “volume” and “wall area”.] 
The motivation to combine Ashdown, Chang, Vandecruys and Chen, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 15, Ashdown, Chang and Vandecruys teach all the features of claim 12.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 16, Ashdown, Chang, Vandecruys and Chen teach all the features of claims 12 and 15.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 17, Ashdown, Chang, Vandecruys and Chen teach all the features of claims 12 and 15-16.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.

Regarding claim 26, Ashdown, Chang and Vandecruys teach all the features of claim 23.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 27, Ashdown, Chang, Vandecruys and Chen teach all the features of claims 23 and 26.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 28, Ashdown, Chang, Vandecruys and Chen teach all the features of claims 23 and 26-27.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.


Claims 7, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown, in view of Chang, further in view of Vandecruys, further in view of Chen, further in view of Yu et al. (Jinghua Yu et al., A semi-dynamic heat transfer model of hollow block ventilated wall for thermal performance prediction, Energy and Buildings 134 (2017) pages 285-294, Available online 2 November 2016, http://dx.doi.org/10.1016/j.enbuild.2016.11.001, Elsevier B.V.), hereinafter ‘Yu, further in view of Dietrich et al. (Ralf C. Dietrich et al., A new physical interpretation of plant root capacitance, Journal of Experimental Botany, Vol. 63, No. 17, pages 6149–6159, 2012, doi:10.1093/jxb/ers264, Advance Access publication 1 October, 2012), hereinafter ‘Dietrich’.

Regarding claim 7, Ashdown, Chang, Vandecruys and Chen teach all the features of claims 1 and 4-6.
Chen further teaches:
modeling temperature and solar radiation of the greenhouse as voltage and current in the RC circuit, respectively. (Chen: page 1987 third full paragraph “The main approach of BRCM toolbox is thermal resistance-capacitance modeling. Building elements are served as resistances and capacitances so the model is an analogy to electrical circuit modeling where temperature corresponds to voltage, heat flux to current, thermal capacitance to electrical capacitance, and thermal resistance to electrical resistance.”; page 1987 fifth full paragraph “In this work, the states we consider are greenhouse temperature, floor temperature, ceiling temperature, and wall temperature. The control input is the heating power of HVAC system. The disturbances are solar radiation, ambient temperature, and ground temperature.”) [The heat flux reads on “solar radiation”.]
The motivation to combine Ashdown, Chang, Vandecruys and Chen, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Ashdown, Chang, Vandecruys and Chen do not explicitly teach: modeling air ventilation and the type of crops as an RC circuit.
Yu teaches:
modeling air ventilation … as an RC circuit.  (Yu: page 287 section 2.2 “RC-networks are chains of thermal resistances and heat capacities; it is a simplified dynamic thermal network model. The dynamic thermal performance in this structure can be modeled by RC model in the frequency domain and in the time domain. An unit along height direction is selected, only the heat transfer in the thickness direction is considered in the unit, Fig. 2(a) is the analysis object, Fig. 2(b) is the corresponding two-order simplified RC model, heat balance equations for the wall can be written as follows:…”.) [See the simplified RC circuit model of the hollow block ventilated wall, as illustrated in figure 2 on page 288, representing air ventilated wall.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ashdown, Chang, Vandecruys, Chen and Yu before them, to modify the daylight harvesting lighting modelling system that uses resistance-capacitance modeling to incorporate also the resistance-capacitance modeling of ventilated areas or ventilated elements.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reasonably modeling surface temperature of ventilated areas or ventilated elements without losing accuracy (Yu: Abstract “A semi-dynamic heat transfer model of the ventilated wall is presented for thermal performance prediction. The dynamic optimized resistance-capacitance (ORC) model and the number of transfer units (NTU) model are joined together to develop the semi-dynamic heat transfer model of this ventilated wall. The experimental study is carried out for validating the semi-dynamic heat transfer model. The maximum relative error is 4.3% for mean internal and external surface temperatures, and it is 2.6% for the outlet air temperature of the cavity. The heat transfer model established for hollow block ventilated wall is fairly reasonable and possesses high accuracy. This model can be used to predict the surface temperature of the hollow block ventilated wall and the heat flux removed by the airflow in the cavity for performance evaluation.”).

Ashdown, Chang, Vandecruys, Chen and Yu do not explicitly teach: modeling … the type of crops as an RC circuit.
Dietrich teaches: modeling … the type of crops as an RC circuit.
modeling … the type of crops as an RC circuit. (Dietrich: Abstract “Capacitance has been used as a non-destructive measure of root system size for 30 years. The equipment required is cheap and simple to apply in both field and laboratory. Good linear correlations have been reported between capacitance and root mass. A model by F. N. Dalton, predicting a linear relationship between these two variables, has become accepted widely.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ashdown, Chang, Vandecruys, Chen, Yu and Dietrich before them, to modify the daylight harvesting lighting modelling system that uses resistance-capacitance modeling to incorporate also the resistance-capacitance modeling of the plants in the greenhouse.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reasonably modeling plant root system with a widely used and accepted modeling method (Dietrich: Abstract “Good linear correlations have been reported between capacitance and root mass. A model by F. N. Dalton, predicting a linear relationship between these two variables, has become accepted widely.”).

Regarding claim 18, Ashdown, Chang, Vandecruys and Chen teach all the features of claims 12 and 15-17.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.

Regarding claim 29, Ashdown, Chang, Vandecruys and Chen teach all the features of claims 23 and 26-28.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.


Claims 8, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown, in view of Chang, further in view of Vandecruys, further in view of GRABELL et al. (US 2017/0013810 A1), hereinafter ‘Grabell’.

Regarding claim 8, Ashdown, Chang and Vandecruys teaches all the features of claim 1.
Ashdown implicitly, further teaches:
wherein the renewable resource information comprises information on: power output of a photovoltaic panel; power output of a wind turbine generator; and energy information from an energy storage system to support the greenhouse. (Ashdown: [0059] “The controller may also read input data from and output command signals and data to: a) variable power generation systems, including wind turbines, solar panels, tidal power generators, run-of-river power generators, geothermal power generators, electrical batteries, compressed air and molten salt storage systems, biomass power generators, and other off-grid power sources; b) local heat sources, including geothermal and biomass fermenters; c) water recycling and reclamation systems, including rainfall collectors and cisterns, snowmelt, and atmospheric water generators; and d) air pollution control systems, including air filters and scrubbers.”) [The solar panels read on “a photovoltaic panel”, the wind turbine reads on “a wind turbine generator”, and the electrical batteries read on “an energy storage system”.]

Ashdown, Chang and Vandecruys do not explicitly teach: wherein the renewable resource information comprises information on: power output of a photovoltaic panel; power output of a wind turbine generator; water load information for the greenhouse from a water reservoir; and energy information from an energy storage system to support the greenhouse.
Grabell teaches:
wherein the renewable resource information comprises information on: power output of a photovoltaic panel; power output of a wind turbine generator; water load information for the greenhouse from a water reservoir; and energy information from an energy storage system to support the greenhouse. (Grabell: [0135] “1 Energy Management.  The CCS monitors energy generation, storage and consumption, weather conditions, plant and fish health, and all system parameters and adjusts the system automatically to ensure optimal conditions are maintained, while notifying the user of any adjustments and the reason(s) such adjustments were made.”; [0173] “4.  SOLAR PHOTOVOLTAICS: A customized, solar photovoltaic (PV) array (consisting of up to 24 third-party PV modules with two strings of 12 PV modules in each string) used as a power source generating on average 37.5 kWh at 5.5 peak sun hours per day (dependent upon geographic location).  The PABS' PV system, which includes the PV modules, power inverters, racking, conductors, etc., utilizes micro-inverter technology (one inverter per PV module), which allows remote module-level monitoring via computer or smart phone from anywhere in the world with internet access.”; [0176] “7.  MONITORING SYSTEMS: Third party monitoring devices for power generation and energy storage are included in the system; one for the micro inverters, one for the energy storage based inverter/charger (which includes the AC/DC power inputs) and one for the energy management center.  These monitoring systems include performance data and will alert users via email/text if these systems go offline or an event has been triggered, such as a malfunction.”; [0180] “11.  ENERGY MANAGEMENT SYSTEM: The PABS comes equipped with a third-party energy management system which enables the PABS to receive, integrate and regulate power from numerous input sources, including the solar PV, wind turbines, human-powered cycle generator, or other power sources including, if desired, a grid connection.  The EMS allows remote monitoring, power balancing and load management.”; [0270] “The PABS offers automatic dimming by computer control when power storage is at the low-power set point and includes individual and group lighting controls to enable multiple options on growing configurations (e.g., cohort crop, permanent harvest, mixed crops, etc.). No other similar growing system inventions have LED grow lights with the ability to adjust their intensity based on energy system parameters.”) [Monitoring online/offline status of power sources such as solar photovoltaics, wind turbines, and energy storage reads on “information on: power output of a photovoltaic panel; power output of a wind turbine generator; … and energy information from an energy storage system”.] (Grabell: [0116] “In the event that the water level in the fish tank drops below a certain level (e.g., 10% below full), the system will automatically refill the fish tank with water from the auxiliary storage tank.  The auxiliary tank is fitted with an optical and/or ultrasonic water depth meter and an automatic fill valve, to maintain the depth at one foot.”) [The water storage/tank reads on “a water reservoir”, and the water depth in the water storage/tank reads on “water load information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ashdown, Chang, Vandecruys and Grabell before them, to modify the input data of the daylight harvesting lighting modelling system for optimizing the greenhouse environment to incorporate monitoring of all power generation, including renewable resources, and energy storage elements.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the versatility of the greenhouse operations by providing an off-grid operation capability, in addition to an on-grid operation capability (Grabell: [0008] “The PABS is designed for off-grid use for multiple applications enhancing ‘Food’ and ‘Energy’ security and to minimize operating costs and maximize deployability.  It comes standard with a self-contained power system (‘Microgrid’), as well as rainwater capture, atmospheric water generation and water storage capabilities that in combination makes it suitable for year-round deployment in locations without community infrastructure support (i.e. power grid, water infrastructure, etc.).”; [0164] “The PABS is designed for off-grid use but is also designed to be grid-tied, if desired, as a backup power source.”).

Regarding claim 19, Ashdown, Chang and Vandecruys teach all the features of claim 12.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.

Regarding claim 30, Ashdown, Chang and Vandecruys teach all the features of claim 23.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.


Claims 10, 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown, in view of Chang, further in view of Vandecruys, further in view of EDE et al. (WO 2020/131825 A2), hereinafter ‘Ede’.

Regarding claim 10, Ashdown, Chang and Vandecruys teach all the features of claim 1.
Ashdown further, implicitly, teaches:
characteristics of the greenhouse are based on wall types, glass types, roof material, and air of the greenhouse. (Ashdown teaches the simulation incorporates effects of the building properties: [0005] “A predictive daylight harvesting system, comprising a controller that: … calculates effects of variable building design parameters on a building's environmental characteristics; determines the diffusion properties of the transition surface material between the exterior and interior environments”; [0082] “Daylight harvesting is also related to solar insolation management in that the infrared solar irradiation entering interior spaces is absorbed by the floors, walls and furniture as thermal energy.”; [0164] “The reduction in transmitted flux (that is, the specular transmission coefficient) through a transparent window (glass, plastic, or more generally a dielectric material) due to Fresnel reflection can therefore be calculated on a per-pixel basis according to Schlick's approximation to the Fresnel equations:”; [0056] “The variable greenhouse design parameters would include one or more daylight photosensor locations, luminaire locations and illumination levels, temperature sensor locations and temperatures, humidity sensor locations and humidity levels, soil moisture levels, carbon dioxide and oxygen gas concentrations, plant phytometrics, wind speed and direction, glazing transmittance characteristics, and thermal emissivity and thermal mass of objects and surfaces in a building's interior environment for the purpose of determining radiative heat transfer within the building environment due to solar insolation.”; [0061] “Additionally, virtual representations of plant growth and health, including the plants' photosynthetic and photomorphogenetic processes, temperature, humidity and other environmental requirements, would be accessed by the controller for the purpose of calculating optimal output settings for greenhouse design parameter setting command signals in order to maximize energy savings while maintaining selected minimal plant requirements for heating and lighting.”; [0185] “The above approaches assume that the windows are fully transparent.  Recent advances in daylight control for high performance buildings have however introduced glazing systems with complex bidirectional scattering distribution functions (BSDFs), including light redirecting materials such as frits, ground glass, opal glass and plastics, prismatic glass and plastics, holographic films, diffraction gratings, and Fresnel lens arrays.  The BSDFs may be spectrally neutral or (particularly with holographic and diffraction gratings) spectrally dependent.”) 

However, Ashdown, Chang and Vandecruys do not explicitly teach: characteristics of the greenhouse are based on wall types, glass types, roof material, and air of the greenhouse.
Ede teaches: 
characteristics of the greenhouse are based on wall types, glass types, roof material, and air of the greenhouse. (Ede: page 3 lines 10 to page 5 line 4 “The present application includes two areas of greenhouse design, including: (1) Structural insulation with respect to the roof, walls, and floor, including design and materials used; and (2) Thermal management of the airflow and environment in the greenhouse, including (a) Recirculation rate and thermal treatment, (b) Refresh/Vented air flow rate and thermal treatment, (c) Active thermal insulation via interstitial vent air flow, and (d) Humidity control of treated refresh and recirculated air flows. Each of these design aspects can be separately integrated into designs for hot, cold, and combined hot and cold climate conditions. In accordance with the present application, a greenhouse system is provided comprising: flooring comprised of a first material, outer walls comprised of a second material, a roof comprised of a third material, and a thermally controlled air circulation system. As discussed herein, the materials of the flooring, outer walls and roof can vary or be the same. In accordance with an embodiment of the greenhouse system, the first material for the flooring comprises concrete, and may also comprise one or more of melamine formaldehyde or polypropylene. In accordance with a further embodiment of the greenhouse system, the second material for the outer walls comprises … In accordance with a further embodiment of the greenhouse system, which may be in addition or an alternative to the above-described embodiments, the third material for the roof comprises … In still further embodiments of the greenhouse system, the thermally controlled air circulation system further comprises an air exchange unit configured to eject air from inside the greenhouse and intake external air from outside the greenhouse. The air exchange unit can be configured in communication with at least one of the one or more openings of the one or more interstitial passages and comprises at least one venting fan configured to create a negative pressure that causes the intake of the warmed air at the open vent of the interstitial passage. The air exchange unit can be configured to manage a level of CO2 in the greenhouse. The air exchange unit can also be configured to supply air to the one or more cooling units or the one or more heating units. The air exchange unit may further comprise a desiccant wheel system configured to control humidity of air entering the greenhouse.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ashdown, Chang, Vandecruys and Ede before them, to modify the greenhouse simulation model to incorporate various options of build material and air equipment used for the greenhouse.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing temperature and air quality control cost by incorporating different material and equipment for different climates or climate changes (Ede: Abstract “Greenhouses designed for optimized thermal control are provided, incorporating various elements for controlling the temperature and air quality in the greenhouse. The greenhouses are configured with structural insulation in the roof, walls, and floor of the greenhouse which use particular materials, such as concrete, glass or polycarbonate, and design implementations for thermal control of the greenhouse. The airflow and environment in the greenhouse is also managed by providing air circulation systems controlling the fresh air flow and temperature and humidity of the air in the greenhouse.”; page 2 lines 28-34 “In hot and cold conditions, it is common for greenhouses to have to deal with climates that are hot during the day and cold at night. Conventional, non-thermally controlled greenhouses address these conditions separately, cooling during the day and heating at night when required. This is highly inefficient from an energy perspective. In hot and cold conditions, conventional greenhouses suffer from the same design shortfalls as separately itemized for hot and cold conditions.”).

Regarding claim 21, Ashdown, Chang and Vandecruys teach all the features of claim 12.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale.

Regarding claim 32, Ashdown, Chang and Vandecruys teach all the features of claim 23.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116